               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                             CENTRAL DIVISION

                                   MINUTE SHEET

UNITED STATES OF AMERICA                             Date:         March 5, 2019

vs.                                                  Case No.:    17-4031-01-CR-C-BCW

CHRIS KYLE NAYLOR



Honorable Brian C. Wimes, presiding at Jefferson City, Missouri

Nature of Hearing: Sentencing

Time Commenced: 11:28 am                              Time Terminated: 11:44 am

                                   APPEARANCES

Plaintiff=s counsel:       Jim Lynn, AUSA
Defendant=s counsel:       Steven R. Berry, FPD
Probation officer:         Danielle Staats


PROCEEDINGS IN COURTROOM: Above parties present. Court accepts plea of
         guilty and adjudication of guilt. There are objections to the Presentence
         Report and Court adopts P.S.I.R. without change. Court asserts statutory
         guidelines. Counsel makes sentence recommendations. Defendant
         accorded allocution.

SENTENCE: Defendant sentenced to the custody of BOP for 22 months on count 1 of the
          indictment; followed by 3 years supervised release.


             FINE: waived; SPECIAL ASSESSMENT: $100; RESTITUTION: N/A
             Defendant advised of right to appeal. Defendant remanded to the custody of
             the US Marshal.



Court Reporter:   Denise Halsey
Courtroom Deputy: T. Lock
